DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Calleija et al. (2017/0359943).

Regarding claim 1, Calleija disclose a method comprising:
Identifying an emitter (16) of an agricultural projectile delivery system to calibrate a trajectory of an agricultural projectile to intercept a target (pgph 0111, 0123, 0150)
Implementing a focused light source to provide a reference of alignment (pgph 0136)
Predicting a projectile impact site relative to the reference of alignment (pgph 0217)
Determining one or more calibration parameters to align the projective impact side and the target (pgph 0153)
Adjusting the trajectory based on the one or more calibration parameters (pgph 0046)

Regarding claim 2, Calleija discloses implementing the target at a horizontal distance from the emitter (pgph 0159).

Regarding claims 3 and 17, Calleija disclose that adjusting the trajectory comprises adjusting at least one of an elevation angle of the emitter (pgph 0154) and a point in time at which to trigger propulsion of the agricultural projectile (pgph 0158).

Regarding claim 4, adjusting the elevation angle comprises adjusting a nozzle direction of emission of the emitter (pgph 0135).

Regarding claims 5-6 and 18, Calleija discloses implementing the focused light source comprises implementing a coherent light source to direct coherent light to impinge a point on a surface and aligning the point on the surface at which the coherent light impinges with the projectile impact site (pgph 0018-0019, 0079-0081).

Regarding claims 7-8, adjusting a direction of emission of the emitter to align the trajectory with an optical ray extending between an image capture device and the target (pgph 0045).

Regarding claim 16, determining the one or more calibration parameters comprises calculating at least one of an elevation distance and an azimuthal distance.

Regarding claims 19 and 20, Calleija discloses confirming the projective impact site aligns with the target (pgph 0046).
Allowable Subject Matter
Claims 9-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamie L McGowan whose telephone number is (571)272-5064. The examiner can normally be reached Monday through Friday 9:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMIE L MCGOWAN/Primary Examiner, Art Unit 3671